Exceptions overruled. In this action of contract, which was tried to a judge, the sole evidence introduced was a written contract which, it was agreed, was executed by the parties. In the contract the plaintiff agreed with the defendant corporation to sell to it sixty-four shares of common stock for $10,000; one Kardon in the same agreement likewise agreed with the defendant to sell to it thirty-two shares of common stock for $5,000. To secure payment both the plaintiff and Kardon deposited their stock in escrow with a trustee. The plaintiff brings this action to recover an unpaid balance of $2,100. The judge found for the plaintiff. The questions presented arise from the defendant’s exceptions to the action of the judge *777with respect to certain requests for rulings. There was no error. The judge rightly ruled that the plaintiff was not a joint obligee and could sue without joining Kardon. And he rightly ruled that the action did not have to be brought by the trustee named in the escrow agreement.
Stephen R. Morse for the defendant.
John R. Carney, Jr., for the plaintiff.